IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: SESSIONS OF THE SUPREME             :   No. 545
       COURT OF PENNSYLVANIA               :   JUDICIAL ADMINISTRATION DOCKET
       FOR THE YEAR 2022                   :

                                       ORDER

PER CURIAM:

      AND NOW, this this 31st day of December, 2020, it is hereby ordered that the
argument/administrative sessions of the Supreme Court of Pennsylvania shall be held in
the year 2022 as follows:


       Philadelphia                    February 1st
      (Administrative Session)

      Philadelphia                     March 7th through March 11th

      Harrisburg                       March 22nd
      (Administrative Session)

      Pittsburgh                       April 11th through April 14th

      Harrisburg                       May 9th through May 13th

      Pittsburgh                       June 7th
      (Administrative Session)

      Philadelphia                     September 12th through September 15th

      Pittsburgh                       October 24th through October 28th

      Harrisburg                       November 28th through December 2nd

Additional argument/administrative sessions may be scheduled as the Court deems
necessary